Citation Nr: 0800528	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO.  05-37 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for residuals of an 
appendectomy.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for heart disease.  

4.  Entitlement to service connection for pulmonary 
tuberculosis.  

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for malaria.  

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a hernia.  




ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The appellant was in beleaguered or missing status from 
December 1941 to May 1942 and had service with the regular 
Phillipine Army from August 1945 to May 1946.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  

In August 2006 the Board received evidence not yet reviewed 
by the RO.  This evidence consists of an electrocardiograph 
report, a clinical summary, and a radiology report showing 
the appellant's heart and lung condition in 2006.  

The Board finds that this is not evidence pertinent to his 
claims because this evidence only shows his current medical 
condition, does not mention his service, which ended some 60 
years earlier, and contains no medical opinion as to 
etiology.  Even if the Board were to concede as fact all 
information contained in this evidence, such concession would 
not affect the outcome below.  Simply stated, the RO is not 
required to review this new evidence.  Hence, the Board will 
proceed to adjudicate the appellant's claims irrespective of 
this evidence.  See 38 C.F.R. § 20.1304(c) (2007).  


FINDINGS OF FACT

1.  Hypertension did not have onset during active service or 
within one year of separation from active service and is not 
otherwise etiologically related to the appellant's active 
service.  

2.  Heart disease did not have onset during active service or 
within one year of separation from active service and is not 
otherwise etiologically related to the appellant's active 
service.  

3.  Pulmonary tuberculosis did not have onset during active 
service or within three years of separation from active 
service and is not otherwise etiologically related to the 
appellant's active service.  

4.  Neither appendicitis nor an appendectomy had onset during 
active service and neither appendicitis nor an appendectomy 
is otherwise etiologically related to the appellant's active 
service.  

5.  The RO denied the appellant's claim for entitlement to 
service connection for malaria in an October 1998 rating 
decision; the appellant did not appeal that decision.  

6.  Evidence received since October 1998 rating decision, 
which denied the appellant's claim for entitlement to service 
connection for malaria, which was not previously of record, 
and which is not cumulative or redundant of other evidence of 
record, does not raise a reasonable possibility of 
substantiating that claim.  

7.  The RO denied the appellant's claim for entitlement to 
service connection for a hernia in an October 1998 rating 
decision; the appellant did not appeal that decision.  

8.  Evidence received since October 1998 RO decision, which 
denied the appellant's claim for entitlement to service 
connection for a hernia, is cumulative or redundant of other 
evidence of record, and does not raise a reasonable 
possibility of substantiating that claim.  





CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have 
not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

2.  The criteria for service connection for heart disease 
have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303 3.307, 3.309 (2007).  

3.  The criteria for service connection for pulmonary 
tuberculosis have not been met.  38 U.S.C.A. §§ 1110, 1112, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).  

4.  The criteria for service connection for residuals of an 
appendectomy have not been met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).  

5.  The October 1998 rating decision that denied a claim of 
entitlement to service connection for malaria is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2007).

6.  New and material evidence has not been received since the 
October 1998 rating decision that denied entitlement to 
service connection for malaria and that claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).

7.  The October 1998 rating decision that denied a claim of 
entitlement to service connection for a hernia is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2007).

8.  New and material evidence has not been received since the 
October 1998 rating decision that denied entitlement to 
service connection for a hernia and that claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection 

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

Certain chronic diseases, although not shown in service, may 
be presumed to have been incurred in or aggravated by service 
if manifest to a compensable degree within a specified time 
frame, including cardiovascular disease manifesting within 
one year of separation from active service and pulmonary 
tuberculosis manifesting within three years of separation 
from active service.  See 38 U.S.C.A.  §§ 1101, 1112, (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).  

Service medical records are absent for any medical treatment 
or report of injury or disease.  The most recent record is a 
January 1946 AFFIDAVIT FOR PHILIPPINE ARMY PERSONNEL in which 
the appellant indicated that he had no diseases or injuries 
from the time of his entrance into service until the date of 
the affidavit.  

A document bearing a service department stamp was received by 
VA in July 1954.  That document lists the appellant's service 
through May 1946 and states that no illness or injury was 
claimed and that there were no clinical records or other 
evidence of treatment for illness or injury, providing 
evidence against this case.  

A March 1954 statement b "J.S.", M.D. is the first mention 
of any medical disorder.  Dr. J.S. certified that the 
appellant was in need of hospital treatment for internal 
hemorrhoids and a right inguinal hernia.  A clinical summary, 
undated but referring to treatment in August 2004, marks the 
first mention of hypertension, atherosclerotic heart disease, 
pulmonary tuberculosis, and history of appendectomy.  The 
record is absent for any medical opinion as to the etiology 
of these disorders.  

Service medical records and post-service medical records 
constitute strong evidence against the appellant's claims 
because this evidence shows that the claimed disorders did 
not occur in service.  Furthermore, the first evidence that 
the appellant suffered from hypertension, heart disease, 
pulmonary tuberculosis, or that he had an appendectomy, is 
dated well over half a century after his separation from 
service; precluding application of the provisions for chronic 
diseases and providing further evidence that these disorders 
are unrelated to his service.  

Only the appellant's own contention that service connection 
is warranted stands in favor of his claims.  The Board finds 
that the service and post-service treatment records, 
indicating disorders that began decades after service, 
outweigh the veteran's lay statements.  Hence, the 
preponderance of the evidence is against his claims for 
entitlement to service connection for hypertension, heart 
disease, pulmonary tuberculosis, and residuals of an 
appendectomy and these claims must be denied.  The evidence 
in this case is not so evenly balanced so as to allow 
application of the benefit-of- the-doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2007).  

New and material evidence

Prior to the decision on appeal, in an October 1998 rating 
decision, the RO denied earlier claims by the appellant for 
service connection for malaria and a hernia.  The bases for 
those denials were that malaria and a hernia were not shown 
during service or within any applicable presumptive period.  
A copy of that decision and of the appellant's right to 
appeal were mailed to the appellant that same month.  The 
appellant did not appeal the October 1998 decision and, thus, 
the decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. § 20.1103 (2007). 

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  Hence, before reaching 
the issue of whether service connection is warranted, the 
Board must first determine whether the claims may be 
reopened.  See Elkins v. West, 12 Vet. App. 209, 218-19 
(1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. 
West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  

Claims to reopen the appellant's previously denied claims for 
entitlement to service connection for malaria and a hernia 
were received by VA in February 2002.  Effective since prior 
to that date, new and material evidence means evidence not 
previously submitted to agency decision makers which is 
neither cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R.  § 3.156(a) (2007).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

Evidence pertinent to malaria and/or a hernia, of record at 
the time of the October 1998 decision included three medical 
certificates signed by "M.D.", M.D. indicating that the 
appellant had been treated as an inpatient from December 1963 
to January 1964, December 1966 to January 1967, and August 
1969; affidavits from "T.P." and "C.P." stating that T.P. 
and C.P. had served with the appellant during World War II 
and knew him to have malaria at that time;, various service 
department records; logbook entries from Candon General 
Hospital and a letter that all records prior to 1993 had been 
destroyed by floods; and a May 1946 discharge document from 
the Philippine Army indicating on the reverse side "MALARIA 
AT KM 117 CLEAING STATION".  

Evidence, mentioning either malaria or a hernia, received 
since the October 1998 decision, consists of a copy of the 
May 1946 Philippine Army discharge document; a letter from 
"A.E." who states that he served with the appellant during 
World War II and that the appellant had malaria from 1943 
till 1946; and a copy of logbook entries from Candon General 
Hospital.  

The document from the Philippine Army and the logbook entries 
from Candon General Hospital were already of record at the 
time of the October 1998 decision and thus are not "new" 
evidence.  

The statement by A.E. is not competent evidence, and as such, 
cannot be considered pertinent, and hence neither new nor 
material, evidence.  Although, for the purpose of determining 
whether to reopen a claim, evidence is to be considered 
credible, VA is not required to consider all such evidence 
competent.  Competency of evidence is not the same as 
credibility of evidence.  "The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted."  See Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  If evidence is not 
competent, the evidence is not before the trier of fact, 
whether the RO or the Board, and thus the whether the 
evidence is credible is never reached.  

The reason the statement is not competent is that there is no 
indication that A.E. had any medical training or that his 
statement with regard to malaria is based on actual 
observation.  A layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).   

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

A.E. has not demonstrated the requisite medical knowledge to 
provide medical evidence.  His statement that the appellant 
was "sick and contracted of malaria illness" is not a 
report of a contemporaneous medical diagnosis because the 
statement makes no reference to any physician's statement or 
indeed, to any indication as to how A.E. may have known that 
the appellant had malaria.  Nor does A.E. provide any 
evidence as to the appellant's observable symptoms, saying 
only that he was "sick".  

Examples of the kind of medical condition that a layperson is 
competent to identify are found in Barr v Nicholson, 21 Vet. 
App. 303 (2007) (varicose veins) and in Falzone v. Brown, 8 
Vet.App. 398, 405 (1995) (flat feet).  An example of the kind 
of medical condition of which a layperson is not competent to 
identify is found in Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (bronchial asthma).  Malaria clearly falls into the 
latter class.  

Furthermore, the statement by A.E. closely mirrors the facts 
in Layno v. Brown, 6 Vet. App. 465 (1994).  In that case, a 
veteran submitted statements from lay witnesses that he 
suffered from asthma during service.  Id. at 470 - 71.  The 
Court determined that there was no evidence that those 
witnesses accompanied that veteran for treatment and actually 
observed the treatment, and found that their statements were 
incompetent as to that veteran receiving treatment for 
asthma.  Id.  In the instant case, A.E.'s statement is 
similar.  Hence, his statement is not competent evidence of 
inservice occurrence of malaria.  Indeed, the statement is 
only probative of A.E. having known the appellant during 
service.  As this statement is not competent evidence, it is 
not probative of an unestablished fact and cannot be 
considered new or material evidence.  

In summary, new and material evidence has not been submitted 
to reopen the appellant's claims for entitlement to service 
connection for malaria and a hernia and his claims may not be 
reopened.  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, although the notice as to assignment of 
disability ratings and effective dates was provided to the 
appellant in a letter dated in June 2006, no subsequent 
adjudication by the RO followed that notice, thus rendering 
the sufficiency of the notice suspect.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  
Regardless, such error was harmless given that service 
connection is being denied, and hence no ratings or effective 
dates will be assigned with respect to the claimed 
conditions.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), Court clarified 
VA's duty to notify in the context of claims to reopen.  With 
respect to such claims, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Here, the remaining VCAA duty to notify was satisfied by way 
of a letter sent to the appellant in September 2004 that 
fully addressed all four notice elements and was sent prior 
to the initial AOJ decision in this matter.  The letter 
informed the appellant of what evidence was required to 
substantiate his claims for service connection and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  

The September 2004 letter also informed the appellant that he 
must submit new and material evidence to reopen his claim for 
entitlement to service connection for malaria and a hernia; 
providing him with the proper definition of new and material 
evidence.  As part of the definition of "material" 
evidence, the letter informed the appellant that the evidence 
must pertain to the reason that his claim was previously 
denied.  Lacking in this notice was a statement of the 
reasons for the previous denials of these claims.  However, 
that letter included a separate listing of the requirements 
to substantiate the underlying claim, that is, a claim for 
service connection.  Although failure to inform the appellant 
of the basis of the last final denial of his claims 
constituted error, not all notice errors require a remand for 
correction.  Rather, only errors prejudicial to the appellant 
require correction.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In the instant case, failure to inform the appellant of the 
reasons for the previous denials of his claims for 
entitlement to service connection for malaria and a hernia 
was not prejudicial to the appellant because a reasonable 
person would know what was needed to reopen the claims from 
the notice provided.  

The September 2004 letter informed the appellant that he must 
submit evidence not previously submitted in order to reopen 
his previously denied claims.  On a separate sheet of paper, 
included as part of that letter, and not specific to his 
other claims for service connection, he was told that to 
substantiate a service connection claim the evidence must 
show three things:  (1) that he had an injury or disease that 
began in service or was made worse by his service, or an 
event in service that caused an injury or disease; (2) that 
he had a current physical or mental disability; and (3) that 
there was a relationship between the inservice injury, 
disease, or event and the current disability.  

This notice may have been overbroad, but it did encompass 
what evidence was necessary to reopen his claim.  The 
appellant was not merely seeking to reopen these finally 
disallowed claims, he was ultimately seeking a grant of 
service connection for malaria and a hernia.  Thus, a 
reasonable person would understand that in order to receive 
benefits, evidence that satisfied both the elements for 
service connection, as specified, as well as evidence not 
previously submitted, must be submitted.  The overbroad 
nature of the notice provided would cause a reasonable person 
to submit too much evidence, i.e. evidence that went not only 
to those of the three elements that were not shown prior to 
the previous denials, but also evidence of those elements, if 
any, that had already been satisfied prior to the previous 
denials.  Thus, while the notice provided may have resulted 
in the appellant submitting unnecessary evidence, the letter 
put the appellant on notice to submit evidence that went to 
the reason for the last final denial, that is, evidence 
showing inservice incurrence of malaria and/or a hernia.  

Because, from the notice provided, a reasonable person would 
have known what evidence was necessary to reopen the 
previously denied claims, the failure of the RO to inform the 
appellant of the bases for the last final denials is not 
prejudicial to the appellant.  Hence, no corrective action is 
necessary on the part of VA.  

VA has a duty to assist the appellant in the development of 
his claims.  This duty includes assisting the appellant in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to an appellant's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

As to the claims not reopened, VA has no duty to provide a 
medical examination or obtain a medical opinion prior to 
reopening a claim.  38 C.F.R. § 3.159(c)(iii).  As to the 
appellant's remaining claims on appeal, no evidence of record 
shows an event, disease, or injury during service, including 
heart disease, hypertension, an appendectomy or pulmonary 
tuberculosis during service or within a presumptive period.  
As this element has not been met, the Board declines to 
afford the appellant a medical examination or obtain a 
medical opinion with regard to his claims for entitlement to 
service connection for these disorders.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993)  Of record is evidence from Candon 
General Hospital, Surigao Polyclinic, Caraga Regional 
Hospital, "L.C.", M.D., and service records and letters or 
affidavits from "A.E.", "T.P.", and "C.P."  

Although the appellant provided several VA FORM 21-4142 
AUTHORIZATION AND CONSENT TO RELEASE NFORMATION TO THE 
DEPARTMENT OF VETERANS AFFAIRS (VA) he did not provide 
complete information, including addresses for the identified 
treatment providers.  While VA has a statutory duty to assist 
the appellant in developing evidence pertinent to a claim, 
the appellant also has a duty to assist and cooperate with VA 
in developing evidence; the duty to assist is not a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  In 
both the December 2004 decision and the May 2005 statement of 
the case, the RO provided the appellant with a list of all 
evidence considered, thus apprising the appellant of the 
evidence received.  

Moreover, in the September 2004 letter, the RO informed the 
appellant that it was his responsibility to make sure VA 
received any evidence not in the possession of a federal 
department or agency.  Significantly, the appellant has not 
identified any additional existing evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for heart disease is 
denied.  

Entitlement to service connection for pulmonary tuberculosis 
is denied.  

Entitlement to service connection for residuals of an 
appendectomy is denied.  

New and material evidence not having been received to reopen 
a claim for service connection for malaria, the appellant's 
application to reopen the claim is denied.  

New and material evidence not having been received to reopen 
a claim for service connection for a hernia, the appellant's 
application to reopen the claim is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


